DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 10/2/22.  These drawings are acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 11, 13-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Thielsch et al. (US 2014/0233093) in view of Sandre-Chardonnal (US 2015/0004383).
 Consider claim 1, Thielsch discloses (e.g. figures 1-2) an optical coating for a substantially transparent substrate (1, PET substrate), comprising:
an inner metal or metal alloy layer (4, silver layer) comprising a refractive index of about 4 or less, as measured at a wavelength of 550 nm (the refractive index of silver at 550 nm is approximately 2.8), the inner metal or metal alloy layer comprising a first surface and a second surface (see figures 1-2, layer 4 has two surfaces) [0047-0050];
a first pair of transparent conductive oxide or dielectric layers (seed layer 3/cap layer 5), wherein each of the first pair of transparent conductive oxide or dielectric layers individually comprises a refractive index of about 3.0 or less (the refractive index of Zno is 1.95-2.05) [0033], as measured at a wavelength of 550 nm, and wherein one of the first pair of transparent conductive oxide or dielectric layers is disposed over the first surface and the other of the first pair of transparent conductive oxide or dielectric layers is disposed over the second surface (layers 3 and 5 are on opposite sides of the silver layer 4) [0047-0050]; and
a pair of outer metal or metal alloy layers (2, 6, dielectric layers) disposed over each of the first pair of transparent conductive oxide or dielectric layers, wherein each of the pair of outer metal or metal alloy layers individually comprises a refractive index of at least about 2 (the dielectric layers can be In2O3 which has a refractive index of 1.8), as measured at a wavelength of 550 nm [0047-0050];
wherein the optical coating comprises an eye-weighted transmittance of less than about 20% and an eye-weighted reflectance of less than about 30% (the transmittance is T <40% and reflectance is R<10%) [0040].
However, Thielsch does not explicitly disclose that the reflectance and transmittance are measured with a D65 illuminant according to the CIE 10° Standard Observer.  Thielsch and Sandre-Chardonnal are related as multilayer laminates.  Sandre-Chardonnal discloses a measurement of reflectance and transmittance with a D65 illuminant according to the CIE 10° Standard Observer [0070-0081].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the measurement of Thielsch, to include the illuminant and standard observer as taught by Sandre-Chardonnal, in order to utilize an illuminant that portrays standard illumination open-air/daytime conditions. 
Consider claim 2, the modified Thielsch reference discloses an optical coating of claim 1, wherein the inner metal or metal alloy layer comprises an extinction coefficient of at least about 3 (silver has a refractive index of 2.8 at 500 nm which is considered to be about 3), as measured at a wavelength of 550 nm [0047-0050 of Thielsch].
Consider claim 3, the modified Thielsch reference discloses an optical coating of claim 1, wherein a first one of the first pair of transparent conductive oxide or dielectric layers comprises a different material than a second one of the first pair of transparent conductive oxide or dielectric layers (the dielectric layers can comprise high/low dielectric layers) [0005, 0055 of Thielsch]. 
Consider claim 4, the modified Thielsch reference discloses an optical coating of claim 1, wherein each of the first pair of transparent conductive oxide or dielectric layers individually comprises a physical thickness of from about 10 nm to about 100 nm (the layers are 20nm-50nm thick) [claims 6, 7 of Thielsch].
Consider claim 5, the modified Thielsch reference discloses an optical coating of claim 1, wherein each of the first pair of transparent conductive oxide or dielectric layers individually comprises an extinction coefficient of less than about 0.2, as measured at a wavelength of about 550 nm (the extinction coefficient of ZnO is ~0.14) [0033 of Thielsch].
Consider claim 6, the modified Thielsch reference discloses an optical coating of claim 1, further comprising: a first additional transparent conductive oxide or dielectric layer comprising a refractive index of about 3.0 or less, as measured at a wavelength of 550 nm, disposed over one of the first pair of transparent conductive oxide or dielectric layers (the dielectric layers can include 4 layers, the materials have a refractive index of less than about 3) [0055 of Thielsch].
Consider claim 7, the modified Thielsch reference discloses an optical coating of claim 1, further comprising: a second additional transparent conductive oxide or dielectric layer comprising a refractive index of about 3.0 or less (the dielectric layers can include 4 layers, the materials have a refractive index of less than about 3), as measured at a wavelength of 550 nm, disposed over the other of the first pair of transparent conductive oxide or dielectric layers respective the first additional transparent conductive oxide or dielectric layer (the dielectric layers enclose the multilayer system on both sides) [0026, 0055 of Thielsch].
Consider claim 8, the modified Thielsch reference discloses an optical coating of claim 7, wherein at least one of the first and second additional transparent conductive oxide or dielectric layers comprises a different material than at least one of the first pair of transparent conductive oxide or dielectric layers (different dielectrics can be utilized) [claims 1, 12 of Thielsch].
Consider claim 11, the modified Thielsch reference discloses an optical coating of claim 1, wherein optical coating comprises a total transmitted solar of about 30 or less (the SF is 204) [0070-0080 of Sandre-Chardonnal].
Consider claim 13, the modified Thielsch reference discloses an optical coating of claim 1, wherein the optical coating comprises an eye-weighted transmittance and an eye-weighted reflectance, as measured with a D65 illuminant according to the CIE 10° Standard Observer (T<40% and R<10%) [0040 of Thielsch].  However, the modified Thielsch reference does not explicitly disclose that the transmittance of less than about 5% and an eye-weighted reflectance of less than about 10%.  The instant application at paragraph [0046-0048] does not disclose any criticality to the claimed range.  The prior art discloses T<40% and R<10%.  The entire range would perform the same function.  Because there is no allegation of criticality and no evidence of demonstrating a difference across the range, the prior art discloses the range with sufficient specificity.  See MPEP section 2131.03.II.  Clearview Inc. v. Pearl River Polymers Inc., 668 F.3d 340, 101 USPQ2d 1773 (Fed. Cir. 2012).
Consider claim 14, the modified Thielsch reference discloses an optical coating of claim 1, wherein light reflected by the optical coating comprises a CIE LAB a* value from about 10 to about -10 and a CIE LAB b* value from about -10 to about 10, as measured with a D65 illuminant at an angle of incidence (AOI) of 0 degrees (the values can be -1.9, -4.8 respectively) [see table 3, 0070-0081 of Sandre-Chardonnal]
Consider claim 15, the modified Thielsch reference discloses an optical coating of claim 1, wherein light reflected by the optical coating comprises a CIE LAB a* value from about 5 to about -5 and a CIE LAB b* value from about -5 to about 5, as measured with a D65 illuminant at an angle of incidence (AOI) of 0 degrees (the values can be -1.9, -4.8 respectively) [see table 3, 0070-0081 of Sandre-Chardonnal].
Consider claim 16, the modified Thielsch reference discloses an optical coating of claim1, wherein light transmitted by the optical coating comprises a CIE LAB a* value from about 10 to about -10 and a CIE LAB b* value from about -10 to about 10, as measured with a D65 illuminant at an angle of incidence (AOD) of 0 degrees (the values can be -8.4, 3.3 respectively) [see table 3, 0070-0081 of Sandre-Chardonnal].
Consider claim 17, the modified Thielsch reference discloses an optical coating of claim 1, wherein light transmitted by the optical coating comprises a CIE LAB a* value from about 5 to about -5 and a CIE LAB b* value from about -5 to about 5, as measured with a D65 illuminant at an angle of incidence (AOI) of 0 degrees (the values can be -7.2, 2.4 respectively) [see table 3, 0070-0081 of Sandre-Chardonnal].
Consider claim 18, the modified Thielsch reference discloses an optical coating of claim 1, wherein at least one of light reflected by the optical coating and light transmitted by the optical coating comprises a change in CIE LAB color ΔC* of less than about 20 at each angle of incidence (AOI) from 0 to 60 degrees with respect to 0 degrees, as measured using a D65 illuminant (the change between the values -1.9 and -2.5 is less than 20) [see table 3, 0070-0081 of Sandre-Chardonnal].
Consider claim 19, the modified Thielsch reference discloses an optical coating of claim 1, wherein at least one of light reflected by the optical coating and light transmitted by the optical coating comprises a change in CIE LAB color ΔC* of less than about 10 at each angle of incidence (AOI) from 0 to 60 degrees with respect to 0 degrees, as measured using a D65 illuminant (the change between the values -1.9 and -2.5 is less than 10) [see table 3, 0070-0081 of Sandre-Chardonnal].
Consider claim 20, the modified Thielsch reference discloses an optical coating of claim 1, wherein the optical coating is characterized by an eye- weighted reflectance of less than about 10% as measured with a D65 illuminant according to the CIE 10° Standard Observer from both sides of the optical coating (grating can be on both sides of the substrate [0038], Sandre-Chardonnel discloses a double grating [0071]).
Allowable Subject Matter
Claims 9-10, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fleury et al. (US 2011/0236663) discloses a glazing for thermal control and heating.  The glazing includes a thin-film stack with functional layers.
Saenger Nayver et al. (US 2016/0370586) discloses a heads up display that includes a transflective coating positioned between two substrates.  The assembly is an electro-optic assembly configured to reflect an image from a projector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872